               Case 1:20-cv-01663-VEC Document 8
                                               7 Filed 06/11/20 Page 1 of 1


                                                                            Joseph H. Mizrahi – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                          E: joseph@cml.legal | W: cml.legal


                       USDC SDNY
                       DOCUMENT
                       ELECTRONICALLY FILED                   June 11, 2020
                       DOC #:
                       DATE FILED: 06/11/2020
VIA ECF
Hon. Judge Valerie E. Caproni
United States District Judge


                                               MEMO ENDORSED
Southern District of New York
40 Centre Street
New York, NY 10007


       Re: Cruz v. American Travel Solutions, LLC; Civil Action No. 1:20-cv-01663-VEC

Dear Judge Caproni,

       The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
referenced matter.

       The initial conference for this matter is set for Friday, June 19, 2020 at 10:00 a.m. It is now
June 11, 2020 and Defendant has yet to appear or contact Counsel for Plaintiff. The undersigned
requests that the June 19th Conference be adjourned sine die, and further requests that Plaintiff be
granted an additional 30 days in which to both obtain a Certificate of Default and present the Court
with an Order to Show Cause for default judgment if Defendant fails to appear.

       Thank you for your time and consideration of the above request.

                                                              Respectfully submitted,

                                                              /s/ Joseph H. Mizrahi__
                                                              Joseph H. Mizrahi, Esq.

                  Application GRANTED. Defendant's deadline to file an answer, which was
                  previously stayed, shall be June 26, 2020. Plaintiff must move for default no later
                  than July 17, 2020. The June 19 conference is adjourned pending further order.
                  Plaintiff is directed to serve a copy of this endorsement on Defendant and file proof of
                  service, no later than June 18, 2020.
                  SO ORDERED.                   Date: 06/11/2020




                  HON. VALERIE CAPRONI
                  UNITED STATES DISTRICT JUDGE
